NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                        APR 29 2011

                                                                      MOLLY C. DWYER, CLERK
                                                                       U .S. C O U R T OF APPE ALS

TOMAS VILLATITO KITAGAWA;                       No. 05-76455
ELENITA GREGORIO KITAGAWA;
MARIA KRISTINA KITAGAWA;                        Agency Nos. A075-306-620
RAYMOND GREGORIO KITAGAWA;                                 A075-306-621
RICHARD GREGORIO KITAGAWA,                                 A075-306-622
                                                           A075-306-623
              Petitioners,                                 A075-306-624

  v.
                                                ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted March 1, 2010 *
                       Submission deferred March 15, 2010
                           Resubmitted April 29, 2011
                            San Francisco, California


Before: HUG, REINHARDT, and BYBEE, Circuit Judges.




       *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Respondent’s unopposed motion to remand this matter to the Board of

Immigration Appeals is granted.

         Based upon the agreement of the parties, and pursuant to Appendix A(52) of

the General Orders, the Court orders that petitioners’ removal is stayed pending a

Board decision in this matter.

         As stated in the unopposed motion, the parties shall bear their own fees and

costs.

         This order served on the agency shall act as and for the mandate of this

court.

         REMANDED.




                                            2